Exhibit 99.1 Press release WiLAN Subsidiary Enters into Settlement Agreement with TCL OTTAWA, Canada – June 30, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today announced that the Company’s subsidiary, Touchscreen Technology LLC., and TCL Communication Technology Holdings Ltd. (“TCL”), have settled litigation that was pending in the District of Delaware. The consideration to be paid to WiLAN and all other terms of the settlement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
